Citation Nr: 9913382	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978, and from October 1980 to July 1991.  The veteran has 
also indicated that he served on active duty from June 1971 
to June 1974, and from June 1978 to October 1980, see, e.g., 
August 1991 claim (VA Form 21-526e) and service medical 
records, but the dates of such additional service have not 
been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the aforementioned 
Regional Office (RO) that denied service connection for 
diabetes mellitus.  The Board has jurisdiction over this 
matter by virtue of the veteran's notice of disagreement 
filed in December 1995, a statement of the case (SOC) issued 
in January 1996, and a VA Form 9 ("Appeal to the Board of 
Veterans' Appeals") filed later in January 1996.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.200 et. seq. (1998).  Supplemental SOCs issued in April 
and June 1996, and a May 1996 rating decision continued the 
denial of service connection for diabetes mellitus.  In 
February 1996, a hearing officer conducted a hearing at the 
RO on the matter.  

The Board notes that in August 1991, the veteran submitted 
claims of entitlement to service connection for a blood 
infection, mitral valve prolapse, and peritonitis.  Although 
the RO's February 1992 decision granted service connection 
for benign polyps of the colon, the decision did not address 
peritonitis, and made no mention of a blood infection or 
mitral valve prolapse.  Further review of the record reflects 
that the RO has not addressed the blood infection, 
peritonitis, and mitral valve prolapse claims, 
notwithstanding that the veteran inquired as to the valve 
prolapse matter in a November 1993 statement.  These matters 
are referred to the RO for appropriate action. 


REMAND

On review of the claims folders, the Board notes that, by an 
August 1996 statement from the veteran's representative, the 
veteran requested a hearing at the RO before a Member of the 
Board (Travel Board hearing).  In May 1997 and July 1998, the 
RO sent memoranda to the veteran's representative, regarding 
the status of the hearing request, and inquiring whether the 
veteran still desired a Travel Board hearing, but no answer 
to these memoranda appears in the record.  In August 1998, 
the RO certified the appeal to the Board, and sent the claims 
folders to the Board for its review.  Thereafter, the Board 
discovered the outstanding request for a Travel Board 
hearing.  In April 1999, the Board sent a letter to the 
veteran, asking him to clarify whether he still wanted a 
Travel Board hearing.  In May 1999, the Board received a 
positive response from the veteran.  

An appellant has a fundamental right to a hearing before the 
Board.  38 U.S.C.A. § 7107(b) (West 1991).  As the veteran 
here has not been provided with the hearing he requested, 
this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' 
Appeals.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


